DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a button function stop unit configured to in claims 1, 16-17, a displacement suppression unit configured to in claims 2, 4, a stylus detection unit configured to in claims 10-13, object detection function is configured to in claim 13, a contact state detection unit configured to in claims 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toshio et al (JP 2017/059066; submitted by Applicant; machine translation provided) in view of Tatsuya (JP 2007-094808; machine translation provided).
In regards to claims 1 and 16-17, Toshio discloses a computer, comprising:
a touch pad configured to receive input operations using objects including a finger and a stylus, the touch pad including:
a touch screen (touch pad unit 7) including a touch detection surface that serves as a button and as a position detection region for detecting positions of the objects (Fig. 14 and page 4),
an integrated circuit (input/output controller 50) having an object detection function of detecting the positions of the objects on the touch detection surface and a button function of detecting a press state of the button based on a force applied to the touch detection surface (Figs. 17-19 and pages 6-7).

Tatsuya discloses a button function stop unit configured to cause, according to an operation state of the stylus or according to a setting related to an input operation of the stylus, the integrated circuit to stop outputting a button press state value indicative of the press state detected by the button function (page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toshio with the teachings of Tatsuya, disabling a touch pad when a stylus is detected, because it would prevent the touch pad from unintentionally providing touch inputs.

In regards to claim 2, Toshio discloses the touch pad according to claim 1, wherein the touch screen is displaced according to the force applied to the touch detection surface (Fig. 14 and page 4), and
the button function stop unit is a displacement suppression unit (pad fixing mechanism 7a) configured to suppress the displacement of the touch screen (Fig. 14 and page 4).

In regards to claim 3, Toshio discloses the touch pad according to claim 2, wherein the displacement suppression unit is a spacer or an actuator provided between the touch screen and a base of the touch screen (Fig. 14 and page 4).


Toshio does not disclose wherein the displacement suppression unit is configured to suppress the displacement of the touch screen according to an operation state of a user-operable unit provided in a computer including the touch pad.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the displacement suppression unit be a spacer or an actuator provided between the touch screen and a base of the touch screen because Applicant has not disclosed that the displacement suppression unit is configured to suppress the displacement of the touch screen according to an operation state of a user-operable unit provided in a computer including the touch pad provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the displacement suppression unit being a spacer or an actuator provided between the touch screen and a base of the touch screen because they both prevent the touch pad from moving.

In regards to claims 7 and 19, Toshio discloses the touch pad according to claim 1, wherein the integrated circuit is configured to output coordinates of the positions detected by the object detection function and the button press state value to a host computer (pages 6-7), and
the button function stop unit controls the integrated circuit not to output the button press state value to the host computer to stop the output of the button press state value (pages 6-7).



In regards to claim 14, Toshio does not disclose the touch pad according to claim 1, further comprising: a contact state detection unit configured to determine whether or not the stylus is in contact with the touch detection surface, wherein
the button function stop unit causes the integrated circuit to stop outputting the button press state value when the contact state detection unit determines that the stylus is in contact with the touch detection surface.
Tatsuya discloses further comprising: a contact state detection unit (control unit 202) configured to determine whether or not the stylus is in contact with the touch detection surface (page 4), wherein
the button function stop unit causes the integrated circuit to stop outputting the button press state value when the contact state detection unit determines that the stylus is in contact with the touch detection surface (page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toshio with the teachings of Tatsuya, disabling a touch pad when a stylus is detected, because it would prevent the touch pad from unintentionally providing touch inputs.

Claims 6, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toshio et al (JP 2017/059066; submitted by Applicant; machine translation provided) in view of Tatsuya (JP 2007-094808; machine translation provided) in further view of Fujii et al (US 2018/0067556).

the button function stop unit stops output of the force sensor to stop the output of the button press state value.
Fujii discloses wherein the touch screen includes a force sensor placed over the touch detection surface (paragraphs 52-53), and
the button function stop unit stops output of the force sensor to stop the output of the button press state value (paragraphs 52-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pressure sensor of Fujii in place of the click switch of Toshio and Tatsuya because it would yield the predictable result of the computing device being able to detect when the touch pad has been pushed. 

In regards to claim 9, Toshio and Tatsuya do not disclose the touch pad according to claim 1, wherein the touch screen includes a haptic apparatus that provides sensory feedback to a user,
the button function has a function of causing the haptic apparatus to output the sensory feedback according to the force applied to the touch detection surface, and
the button function stop unit causes the integrated circuit to stop outputting the button press state value and causes the haptic apparatus to stop outputting the sensory feedback 
Fujii discloses wherein the touch screen includes a haptic apparatus that provides sensory feedback to a user,
the button function has a function of causing the haptic apparatus to output the sensory feedback according to the force applied to the touch detection surface (paragraphs 52-53), and
the button function stop unit causes the integrated circuit to stop outputting the button press state value and causes the haptic apparatus to stop outputting the sensory feedback according to the operation state of the stylus or according to the setting related to the input operation of the stylus (paragraphs 52-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toshio and Tatsuya with the teachings of Fujii, haptic feedback, because it would provide the user tactile feedback increasing the user’s ability to detect when a proper input has been made.

Allowable Subject Matter
Claims 5, 10-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 8, 2022